IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42030

STATE OF IDAHO,                                  )      2014 Unpublished Opinion No. 872
                                                 )
       Plaintiff-Respondent,                     )      Filed: December 22, 2014
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
JACINDA ISABEL CUELLAR, aka                      )      THIS IS AN UNPUBLISHED
JACINDA NUNEZ,                                   )      OPINION AND SHALL NOT
                                                 )      BE CITED AS AUTHORITY
       Defendant-Appellant.                      )


       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge


PER CURIAM

       Jacinda Isabel Cuellar pled guilty to possession of a controlled substance. Idaho Code
§ 37-2732(c)(1). The district court sentenced Cuellar to a unified term of seven years with four
years determinate. Cuellar filed an Idaho Criminal Rule 35 motion, which the district court
denied. Cuellar appeals asserting that the district court abused its discretion by denying her Rule
35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In


                                                1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Cuellar’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Cuellar’s Rule
35 motion is affirmed.




                                               2